Order                                  Michigan Supreme Court
                                             Lansing, Michigan

  May 21, 2014                                Robert P. Young, Jr.,
                                                         Chief Justice

  145924-6 & (54)                              Michael F. Cavanagh
                                               Stephen J. Markman
                                                   Mary Beth Kelly
                                                    Brian K. Zahra
                                            Bridget M. McCormack
  AFT MICHIGAN, HENRY FORD COMMUNITY              David F. Viviano,
  COLLEGE ADJUNCT FACULTY                                     Justices
  ORGANIZATION, AFL-CIO, AFT, ALPENA
  MONTMORENCY ALCONA ISD
  PARAPROFESSIONALS, ALPENA
  MONTMORENCY ALCONA ISD TEACHERS,
  ARENAC EASTERN FEDERATION, BAY
  ARENAC SKILLS CENTER FEDERATION,
  BROWN CITY EMPLOYEES ORGANIZATION,
  BROWN CITY FEDERATION OF TEACHERS,
  CHEBOYGAN OTSEGO PRESQUE ISLE
  SUPPORT PERSONNEL, CHEBOYGAN
  OTSEGO PRESQUE ISLE INTERMEDIATE
  PARAPROFESSIONALS, CHESANING
  UNION AUXILIARY SERVICE EMPLOYEES,
  CLARE GLADWIN ISD FEDERATION,
  CRAWFORD AUSABLE BUS DRIVERS
  FEDERATION, CRAWFORD AUSABLE
  CUSTODIANS SECRETARIAL FEDERATION,
  CRAWFORD AUSABLE FEDERATION OF
  TEACHERS, CRAWFORD AUSABLE
  SUPPORT STAFF FEDERATION,
  CRESTWOOD FEDERATION OF TEACHERS,
  CTR FEDERATION, DEARBORN
  FEDERATION OF SCHOOL EMPLOYEES,
  DEARBORN FEDERATION OF TEACHERS,
  DETROIT ASSOCIATION OF
  EDUCATIONAL OFFICE EMPLOYEES,
  DETROIT FEDERATION OF
  PARAPROFESSIONALS, DETROIT
  FEDERATION OF TEACHERS, EAST
  DETROIT FEDERATION OF TEACHERS,
  ECORSE FEDERATION OF TEACHERS,
  FAIRVIEW FEDERATION OF TEACHERS,
  FEDERATION OF TEACHERS, GLEN LAKE
  FEDERATION OF TEACHERS, HALE
  FEDERATION OF TEACHERS,
  HAMTRAMCK FEDERATION OF TEACHERS,
  HEMLOCK FEDERATION OF TEACHERS,
  HENRY FORD COMMUNITY COLLEGE
  ADJUNCT FACULTY ORGANIZATION,
  HENRY FORD COMMUNITY COLLEGE
  FEDERATION OF TEACHERS, HIGHLAND
  PARK FEDERATION OF
  PARAPROFESSIONALS, HIGHLAND PARK
  FEDERATION OF TEACHERS, HURON
  VALLEY CONTINUING EDUCATION, IMLAY
  CITY FEDERATION OF TEACHERS,
  INKSTER FEDERATION OF TEACHERS,
                                       2

IOSCO ISD FEDERATION OF TEACHERS,
IOSCO ISD INTERMEDIATE FEDERATION OF
AUXILIARY EMPLOYEES, KINGSLEY
FEDERATION OF TEACHERS, KIRTLAND
COMMUNITY COLLEGE FEDERATION OF
TEACHERS, LAMPHERE FEDERATION OF
PARAPROFESSIONALS, LAMPHERE
FEDERATION OF TEACHERS, LANSING
COMMUNITY COLLEGE ADMINISTRATIVE
ASSOCIATION, LES CHENEAUX
FEDERATION OF SUPPORT STAFF, LES
CHENEAUX FEDERATION OF TEACHERS,
LAKE CITY SUPPORT STAFF
FEDERATION, LAKE CITY TEACHERS AND
PARAPROFESSIONALS FEDERATION, LAKE
SHORE FEDERATION OF EDUCATIONAL
SECRETARIES, LAKE SHORE FEDERATION
OF TEACHERS, LAKE SHORE FEDERATION
SUPPORT STAFF, MACOMB INTERMEDIATE
FEDERATION OF PARAPROFESSIONALS,
MACOMB INTERMEDIATE FEDERATION OF
TEACHERS, MELVINDALE NAP
FEDERATION OF TEACHERS, MELVINDALE
NAP PARAPROFESSIONALS, MIDLAND
FEDERATION OF PARAPROFESSIONALS,
MIDLAND ISD FEDERATION OF
PARAPROFESSIONALS, MIDLAND ISD
FEDERATION OF TEACHERS, NORTHVILLE
FEDERATION OF PARAPROFESSIONALS,
ONAWAY FEDERATION OF SCHOOL
RELATED PERSONNEL, ONAWAY
FEDERATION OF TEACHERS, PLYMOUTH
CANTON COMMUNITY SCHOOL
SECRETARIAL UNIT, PLYMOUTH CANTON
FEDERATION OF PLANT ENGINEERS,
ROMULUS FEDERATION OF
PARAPROFESSIONALS, ROSEVILLE
FEDERATION OF TEACHERS, RUDYARD
FEDERATION OF AIDES, RUDYARD
FEDERATION OF TEACHERS, SAGINAW
ISD FEDERATION OF TEACHERS, TAWAS
AREA FEDERATION OF TEACHERS, TAYLOR
FEDERATION OF TEACHERS, UTICA
FEDERATION OF TEACHERS, VAN DYKE
EDUCATIONAL ASSISTANTS FEDERATION,
VAN DYKE PROFESSIONAL PERSONNEL,
WARREN WOODS FEDERATION OF
PARAPROFESSIONALS, WASHTENAW
INTERMEDIATE SCHOOL EMPLOYEES
FEDERATION, WATERFORD ASSOCIATION
OF SUPPORT PERSONNEL, WAYNE COUNTY
COMMUNITY COLLEGE FEDERATION OF
TEACHERS, WAYNE COUNTY COMMUNITY
                                                                          3

COLLEGE PROFESSIONAL AND ADMIN
ASSOCIATION, WAYNE COUNTY RESA
SALARIED STAFF, WEXFORD MISSAUKEE
ISD FEDERATION OF TEACHERS,
WHITEFISH TOWNSHIP FEDERATION OF
TEACHERS, CHEBOYGAN OTSEGO
PRESQUE ISLE ISD TEACHERS, and
HEMLOCK AUXILIARY SERVICE
EMPLOYEES,
          Plaintiffs-Appellees,
v                                            SC: 145924
                                             COA: 303702
                                             Ct of Claims: 10-000091-MM
STATE OF MICHIGAN,
          Defendant-Appellant.

_________________________________________/
TIMOTHY L. JOHNSON, JANET HESLET,
RICKY A. MACK, and DENISE ZIEJA,
          Plaintiffs-Appellees,
v                                            SC: 145925
                                             COA: 303704
                                             Ct of Claims: 10-000047-MM
PUBLIC SCHOOL EMPLOYEES’
RETIREMENT SYSTEM, PUBLIC SCHOOL
EMPLOYEES’ RETIREMENT SYSTEM
BOARD, TRUST FOR PUBLIC EMPLOYEE
RETIREMENT HEALTH CARE, and
DEPARTMENT OF TECHNOLOGY,
MANAGEMENT AND BUDGET,
          Defendants-Appellants,
and
DIRECTOR OF DEPARTMENT OF
TECHNOLOGY, MANAGEMENT AND
BUDGET, DIRECTOR OF RETIREMENT
SERVICES OFFICE, and STATE
TREASURER,
           Defendants.
_________________________________________/
                                                                                                               4


DEBORAH MCMILLAN, THOMAS
BRENNER, THERESA DUDLEY,
KATHERINE DANIELS, and COREY CRAMB,
          Plaintiffs-Appellees,
          Cross-Appellants,
v                                                                 SC: 145926
                                                                  COA: 303706
                                                                  Ct of Claims: 10-000045-MM
PUBLIC SCHOOL EMPLOYEES’
RETIREMENT SYSTEM, PUBLIC SCHOOL
EMPLOYEES’ RETIREMENT SYSTEM
BOARD, TRUST FOR PUBLIC EMPLOYEE
RETIREMENT HEALTH CARE, and
DEPARTMENT OF TECHNOLOGY,
MANAGEMENT AND BUDGET,
          Defendants-Appellants,
          Cross-Appellees,
and
DIRECTOR OF DEPARTMENT OF
TECHNOLOGY, MANAGEMENT AND
BUDGET, DIRECTOR OF RETIREMENT
SERVICES OFFICE, and STATE
TREASURER,
          Defendants.

_________________________________________/

       On order of the Court, the application for leave to appeal the August 16, 2012
judgment of the Court of Appeals and the application for leave to appeal as cross-
appellants are considered and, it appearing to this Court that the case of AFT Michigan et
al v State of Michigan (Docket No. 148748) is pending on appeal before this Court and
that the decision in that case may resolve an issue raised in the present applications for
leave to appeal, we ORDER that the applications be held in ABEYANCE pending the
decision in that case.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         May 21, 2014
       t0514
                                                                             Clerk